                                               Case 3:20-cv-01317-LB Document 8 Filed 03/06/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       EEON FOUNDATION,                                    Case No. 20-cv-01317-LB
                                  12                       Plaintiff,
Northern District of California
 United States District Court




                                                                                               ORDER REGARDING FILING FEE
                                  13                v.
                                                                                               Re: ECF No. 2, 4
                                  14       GOOGLE INC., et al.,
                                  15                       Defendants.

                                  16

                                  17          Brett Jones, on behalf of EEON Foundation, filed a motion to confirm an alleged arbitration

                                  18   award against defendants purportedly Google Inc, YouTube Inc., Alphabet Inc., et al.1 Judge

                                  19   Spero ordered the case to be reclassified as a civil case.2 On February 21, 2020, the Clerk of the

                                  20   Court notified Mr. Jones that he must pay a filing fee of $400 or submit an application to proceed

                                  21   in forma pauperis (“IFP”).3 See 28 U.S.C. § 1914(a) (“The clerk of each district court shall require

                                  22   the parties instituting any civil action, suit or proceeding in such court . . . to pay a filing fee”).

                                  23   Mr. Jones has not paid the filing fee or submitted an IFP application. No summons has issued in

                                  24   the case. The defendants have not appeared in the case.

                                  25

                                  26   1
                                        Mot. – ECF No. 2. Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations
                                       are to the ECF-generated page numbers at the top of documents.
                                  27   2
                                           Order – ECF No. 1. The case was erroneously classified as a miscellaneous case initially.
                                  28   3
                                           Clerk’s Notice – ECF No. 4.

                                       ORDER – No. 20-cv-01317-LB
                                            Case 3:20-cv-01317-LB Document 8 Filed 03/06/20 Page 2 of 2




                                   1      The clerk did not set a deadline. The court thus orders Mr. Jones to comply with the Clerk’s

                                   2   Notice and pay the filing fee or apply for IFP status by March 19, 2020. Mr. Jones’s failure to

                                   3   comply may result in the court’s administratively closing the case.

                                   4      Also, Mr. Jones names “EEON Foundation” as the plaintiff in the caption of his motion, but

                                   5   names himself as the petitioner. The court notes that as a pro se litigant, Mr. Jones, cannot

                                   6   represent EEON Foundation. Mr. Jones must clarify the correct party for the case by March 19,

                                   7   2020. See N.D. Cal. Civil L.R. 3-9(b) (“A corporation, unincorporated association, partnership or

                                   8   other such entity may appear only through a member of the bar of this Court”).

                                   9      Given the procedural posture of the case, the court terminates Mr. Jones’s motion to confirm

                                  10   arbitration without prejudice and vacates all associated response deadlines. After Mr. Jones

                                  11   complies with the appropriate procedures of commencing a case and serving the defendants, he

                                  12   may re-notice his motion with a one-page notice and rely on his prior filing.
Northern District of California
 United States District Court




                                  13

                                  14      IT IS SO ORDERED.

                                  15      Dated: March 6, 2020

                                  16                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  17                                                    United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 20-cv-01317-LB                        2
